Field, J.
The delivery and acceptance of wood, under an agreement that the price of the wood shall be taken as the payment of money due upon a promissory note, is not, in the technical language of pleading, payment of the note. Originally payment was the performance of a promise to pay money, at the time and in the manner required by the terms of-the contract; but it has been extended to include the delivery of money in satisfaction of a debt, after a default has been made in payment according to the terms of the contract. If wood is delivered and received as a payment of money due on a note, it is *380only by virtue of a subsequent and independent agreement to that effect, and there is an. accord and satisfaction; and the agreement by which the acceptance of the wood operates as a satisfaction of the contract, and the delivery and receipt of the wood by the plaintiff under this agreement, are substantive facts, which should be set forth in the answer. Grinnell v. Spink, 128 Mass. 25. 1 Chit. Pl. (14th Am. ed.) 478, 740. See Wheaton v. Nelson, 11 Gray, 15.

Exceptions overruled.